DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claims 1-4 and 6-8, including the special technical features of creating, by CAM, a dentition model.
Group II: claim 5 including the special technical features of arranging the transfer tray on the teeth of a patient and attaching the brackets to the tooth surfaces. 
Group III: claim 9 including the special technical features of comprising at least one cavity or recess and comprising a negative model.
Group IV: claim 10 including the special technical features of a transfer tray arranged over a patient’s gum or jaw ridge, and brackets attached to surfaces of the teeth.
Group V: claims 11 and 17 including the special technical features of comprising one or more tooth models.
Group VI: claims 12-16 including the special technical features of a section that is form-locking and at least one cavity or recess.
Claims 2-4 all have steps of how the brackets are released on the teeth.  These claims, which are depending from the manufacturing method that are directed towards the step of applying the 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding common special technical features for the following reasons:
Groups I and II lack unity of invention because they lack common special technical features.
Groups I and III lack unity of invention because they lack common special technical features.
Groups I and IV lack unity of invention because they lack common special technical features.
Groups I and V lack unity of invention because they lack common special technical features.
Groups I and VI lack unity of invention because they lack common special technical features.
Groups II and III lack unity of invention because they lack common special technical features.
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of arranging the transfer tray on the teeth of a patient and attaching the brackets to the tooth surfaces, these technical features are not special technical features as they do not make a contribution over the prior art in view of U.S. No. 8,308,478 to Primus et al (see fig. 5 and col. 2 lines 49-57). Primus teaches arranging the transfer tray on the teeth of a patient and attaching the brackets to the tooth surfaces (fig. 5; col. 2 lines 49-57).
Groups II and V lack unity of invention because they lack common special technical features.
Groups II and VI lack unity of invention because they lack common special technical features.
Groups III and IV lack unity of invention because they lack common special technical features.
Groups III and V lack unity of invention because they lack common special technical features.
Groups III and VI lack unity of invention because even though the inventions of these groups require the technical feature of comprising at least one cavity or recess, these technical features are not special technical features as they do not make a contribution over the prior art in view of U.S. No. 8,308,478 to Primus et al (see fig. 4 and col. 2 lines 39-49). Primus teaches a transfer tray with at least one cavity or recess (fig. 4; col. 2 lines 39-49).
Groups IV and V lack unity of invention because they lack common special technical features.
Groups IV and VI lack unity of invention because they lack common special technical features.
Group V and VI lack unity of invention because they lack common special technical features.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772     
/YOGESH P PATEL/Primary Examiner, Art Unit 3772